Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2021 is being considered by the examiner; however, reference 92 under the “Non Patent Literature Documents” section is missing the required date. Therefore, this reference is not being considered at this time. A correction may be included in the next filing for consideration.

Double Patenting
In view of the amendments to the independent claims, the previous nonstatutory double patenting rejection in view of U.S. Patent No. 10,353,965 has been withdrawn.

Claims 1 – 30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 28 and 30 directed to receiving, by a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data; defining, by the data intake and 
The prior art of record and identified candidate prior art during an updated search does not explicitly disclose, alone or in a reasonable combination thereof, the structure for dynamic allocation of a subset of a plurality of processors to layers of processors, wherein a first layer obtains, from one or more dataset sources, the set of data based on the query identifying the set of data to be processed, and a second layer processes the set of data based on the query identifying the manner of processing the set of data.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164